Citation Nr: 1309382	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-40 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing in September 2012.  A transcript of the hearing has been associated with the claim file.

The matter was remanded in October 2012 for a new examination; an adequate examination report is included in the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein pertinent to the present claim.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability was not demonstrated during, or as a result of, his military service, and did not manifest to a compensable level within the first post-service year.

2.  The Veteran does not have a tinnitus disability.  To the extent minimal tinnitus was reported it is not shown to be related to in-service occurrence or event.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Here, the Veteran was sent a letter in April 2008 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2012 hearing before the undersigned.  The results of a November 2012 VA audiological examination are of record.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

With chronic disease (as defined in 38 C.F.R. § 3.309(a)) shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss

Initially, the Board concedes that the Veteran has a current hearing loss disability, and that he experienced significant in-service noise exposure.  Thus, the Veteran has satisfied the first two criteria for service connection for a hearing loss disability.  The remaining question before the Board is whether there is evidence of a nexus between the present disability and the in-service noise exposure.  

The evidence of record demonstrates that the Veteran's hearing loss did not begin within the first post-service year.  His service treatment records are silent as to whether the Veteran experienced hearing loss in service; he was not treated for in-service hearing loss or ear complaints, and his separation examination did not include an audiological evaluation.  Further, the Veteran has not asserted that his hearing loss began during service or within the immediate post-service years.  The Veteran has variously indicated that his hearing loss began either around the year 2000, or, at the earliest, in approximately 1988, according to the January 2008 submission in which he claimed that his hearing loss had become progressively worse over the past twenty years.  At his September 2012 Travel Board hearing, the Veteran asserted that his hearing loss began "long after" he got out of the Navy, "probably about 16 years ago [i.e., 1996]."  There is no pertinent evidence to the contrary.  Therefore, service connection on a presumptive basis for a chronic disease is not warranted.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Veteran also has not demonstrated a causal connection between his in-service noise exposure and his current hearing loss disability.  See Holton, 557 F.3d at 1366.  The Veteran was provided a VA examination in September 2012.  The examiner diagnosed the Veteran's hearing loss, and acknowledged that he claimed in-service noise exposure.  Ultimately, the examiner was unable to reach an opinion concerning the etiology of the hearing loss disability.  He explained that the records did not provide hearing status before or after military service; the only record at entry into service was a whisper test, which was not a valid test of hearing sensitivity, and there was no audiological information on the separation examination.  The examiner acknowledged the Veteran's in-service noise exposure, and that the fact the absence of hearing complaints during service without audiological data at the time of discharge did not rule out the possibility that his hearing loss was caused by the in-service noise exposure, but he nevertheless could not reach a conclusion without speculating.  He also observed that the Veteran had post-service history of noise exposure, working around tractors and lawn equipment.  

Despite the fact that the examiner was unable to reach a conclusion, the Board finds that this opinion is adequate.  In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court of Appeals for Veterans Claims (Court) examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.  In the present case, it is clear that the examiner was unable to associate the Veteran's hearing loss with any particular cause without some contemporaneous audiological evidence, as the Veteran had a long history of noise exposure.  As there are no other records relating the Veteran's audiological symptomatology during service that could assist the examiner, the reason that the examiner could not reach a conclusion cannot be corrected.  

Without a positive or negative opinion from the November 2012 examiner, the examination report is of no probative value with regard to the question of whether there is a nexus between the in-service noise exposure and the present hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

There are two private medical opinions of record relating to the Veteran's hearing loss, neither of which associates hearing loss with in-service noise exposure.  According to a March 2008 opinion from Dr. E.H.F., the Veteran reported that his hearing in both ears was "excellent" when he began to work for a private mortuary business after service.  Dr. E.H.F. diagnosed the Veteran with bilateral hearing nerve loss, secondary to industrial noise exposure, and opined that the Veteran's hearing loss was due solely to his cumulative noise exposure while working in a noisy environment, i.e., at the mortuary.  

According to August 2009 medical opinion from Dr. L.A.S., the Veteran informed the examiner of his in-service noise exposure, but provided that he experienced no hearing loss at the time of his separation.  He stated that while working at the mortuary, he was exposed to noise from jackhammers and construction while working as a maintenance helper, and subsequently was exposed to loud noises as a funeral service assistant when machinery was used to close and "tamp" down the ground at each gravesite.  Dr. L.A.S. opined that the sole cause of the Veteran's hearing loss was his advanced age.

To the extent that the Veteran has claimed that his in-service noise exposure caused his hearing loss, he is not competent to associate his in-service noise exposure with his present hearing loss disability; such a determination is beyond the knowledge of a layperson.  Jandreau, 492 F.3d at 1376-77.

Based on the foregoing, there is a complete absence of competent evidence associating the Veteran's hearing loss disability with noise exposure that occurred between 1959 and 1963 while in the Navy.  It is the Veteran's responsibility to provide evidence in support of his claim, but he has not done so in this instance.  38 U.S.C.A. § 5107.  As such, the Board also finds that the third criteria of service connection, evidence of a nexus between the current disability and service, has not been met, and thus service connection is not warranted.  38 C.F.R. § 3.303(a).  

As noted, the evidence from private examiners notes the onset of hearing loss years post service and associates the onset with private employment, no any incident or event in service.  This is also consistent with the Veteran's recorded history of a post-service onset of the noise exposure.  As such, it is unrelated to in-service occurrence or event.

Tinnitus

As with the claim for hearing loss, the Board concedes that the Veteran experienced in-service noise exposure.  The Veteran's claim must be denied, however, as the evidence overwhelmingly demonstrates that he does not have a current tinnitus disability.  Moreover, to the extent that he reported tinnitus in the past, it is unrelated to any in-service occurrence or event.

The Veteran asserted that he had tinnitus with his January 2008 claim, and claimed during his September 2012 examination that he had ringing in his ears at times during service.  Notably, the Veteran is competent to identify tinnitus symptomatology.  See Jandreau, 492 F.3d at 1376-77.  On December 8, 2005, the Veteran informed a VA audiologist that he experienced periodic tinnitus in the right ear.  The March 2008 private examiner, Dr. E.H.F., noted that the Veteran complained of "ringing in both of his ears arising three to four times a week", which would continue three or four minutes at a time.  Dr. E.H.F. diagnosed the Veteran with minimal tinnitus, secondary to industrial noise exposure.  Recorded clinical history at this time was that the appellant had no tinnitus until after he started work at Forest Lawn.  When absent from the noisy environment, it was reported that the tinnitus would improve.

Notably, the Veteran has also repeatedly denied having tinnitus, both before and during the course of his appeal.  Despite the Veteran's December 8, 2005 claim that he experienced periodic right ear tinnitus, noted above, a mere twelve days later, on December 20, 2005, he denied tinnitus.  He also denied tinnitus in January 2006 and January 2009.  At his August 2009 private examination with Dr. L.A.S., the Veteran denied having experienced tinnitus at the time of his military separation, and stated that he had "no significant problems with tinnitus" at the time of the examination.  Most recently, at his November 2012 VA examination, the Veteran denied recurrent tinnitus.  

Based on the evidence of record, the Board finds that the Veteran does not have a tinnitus disability that can be related to service.  The Board finds most probative the Veteran's denial of experiencing tinnitus at the November 2012 examination.  That examination was specifically to determine whether the Veteran had a service-connected disability, and he denied having a tinnitus disability.  If the Veteran had a tinnitus disability, he would have expressed as much to the examiner whose job it was to determine if that disability was related to service.  Further, considering the numerous denials of tinnitus, the Veteran's assertions that he experiences tinnitus are not credible.  Barr, 21 Vet. App. at 308.

Without a tinnitus disability, service connection for tinnitus is not warranted.  38 C.F.R. § 3.303(a); see also Holton, 557 F.3d at 1366.

Moreover, to the extent that appellant has complained of tinnitus in the past, and to the extent tinnitus has been reported, it has been attributed to post-service employment, not to any event or occurrence in service.  Recorded history is to the effect that tinnitus was noted after working at Forest Lawn.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.





ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


